Title: From Alexander Hamilton to Walter Stewart, 21 February 1785
From: Hamilton, Alexander
To: Stewart, Walter


New York, February 21, 1785. “I have delayed answering the letter you lately wrote me in expectation of Mr. Templetons making some proposals, which it appeared to me he had some thoughts of doing, but as he has not come to any explanation, it is unnecessary to wait any longer for it. All that I can recommend to you to do, is to procure and send out all original letters or orders from Templeton or his partner directing the appropriation of the proceeds of the Cargo to their benefit.”
